Citation Nr: 0935270	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a chronic abdominal 
disability.

3.  Entitlement to service connection for the residuals of a 
head injury/concussion.

4.  Entitlement to service connection for the residuals of an 
eye injury/abrasion.

5.  Entitlement to service connection for the residuals of a 
black widow spider bite.

6.  Entitlement to service connection for a chronic bilateral 
ankle disability.

7.  Entitlement to service connection for a chronic bilateral 
hip disability.

8.  Entitlement to service connection for a chronic bilateral 
shoulder disability.

9.  Entitlement to service connection for a chronic bilateral 
leg disability.

10.  Entitlement to service connection for a chronic 
disability as a residual of a heat injury. 

11.  Entitlement to service connection for hypertension (also 
claimed as a heart murmur).

12.  Entitlement to service connection for renal cysts, both 
kidneys.

13.  Entitlement to service connection for chronic 
obstructive pulmonary disease, (claimed as sarcoma) as a 
result of exposure to asbestos.

14.  Entitlement to service connection for chronic eye 
disability as a result of exposure to asbestos.

15.  Entitlement to service connection for dupuytren's right 
hand (claimed as bilateral hand pain and carpal tunnel 
syndrome).

16.  Entitlement to service connection for bipartite patella, 
right knee (claimed as right knee injury).

17.  Entitlement to service connection for chronic left knee 
disability (claimed as the residual of left knee injuries).

18.  Entitlement to an initial rating in excess of 10 for 
degenerative disc disease of the cervical spine. 

19.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to 
November 1989; April 1990 to July 1990; and February 1996 to 
February 1997 with additional service in the Army Reserves 
indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Entitlement to service connection for hypertension was denied 
by a November 1994 letter which was not timely appealed.  
Thereafter, relevant service department records (the 
Veteran's service treatment records), which were not 
previously of record, were received during June 2004.  Thus, 
the claim will be considered on the merits in accordance with 
38 C.F.R. § 3.156(c) (2008).

On the Veteran's substantive appeal forms, the Veteran 
requested hearings at the local VA office before a member of 
the Board as well as a hearing at the RO and a Central Office 
hearing.  The Veteran withdrew his RO hearing during March 
2006.  The Travel Board hearing was scheduled, but the 
Veteran did not report.  The Board sent a letter to the 
Veteran during April 2009, asking whether he still desired a 
Board hearing.  The Veteran did not reply to this 
correspondence.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the Veteran's service 
treatment records have been requested from various entities; 
however, only a small number of the Veteran's service 
treatment records have been associated with the claims file.  
The Board notes that a November 1993 VA Form 00-3101 
contained in the Veteran's claims file indicates that the 
Veteran was pending administrative board action and that the 
last known location of his records was 120th ARCOM, Fort 
Jackson, South Carolina 29207.  Thus, the AMC/RO should 
request the Veteran's service treatment records from this 
facility.  

Available service records note the Veteran reporting asbestos 
exposure prior to service while working for an insulation 
company from November 1979 to May 1980.  He also reported 
being exposed while in Germany.  Service personnel records 
should be requested.  In addition, the Veteran should be 
afforded a VA examination in order to ascertain whether his 
claimed kidney cysts, pulmonary condition, and chronic eye 
disability are related to asbestos exposure.

The Board notes that the Veteran indicated during treatment 
at the VA Medical Center during July 2006 that his claim for 
disability from the Social Security Administration (SSA) had 
been adjudicated.  Such records should be requested and 
associated with the claims file.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service 
treatment records from 120th ARCOM at Fort 
Jackson.  Additionally, the RO/AMC should 
attempt to obtain all service personnel 
records through official sources.  Efforts 
made should be fully documented and should 
continue until it is determined that the 
records do not exist or that further 
attempts to obtain such would be futile.  
38 C.F.R. § 3.159(c)(2).  

2.  Request that the SSA provide the 
records pertinent to the Veteran's claim 
for Social Security benefits as well as 
the medical records relied upon concerning 
that claim.

3.  Ongoing medical records from the VA 
Durham, North Carolina healthcare system 
dating since July 2006 should be obtained.  

4.  Schedule the Veteran for a VA 
examination(s) to ascertain whether his 
claimed kidney cysts, chronic eye 
disorder, or pulmonary disorder (claimed 
as sarcoma or chronic obstructive 
pulmonary disease) are related to his 
claimed asbestos exposure in service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination and so noted in the 
examiner's report.  All necessary tests 
and studies are to be performed, including 
pulmonary function tests, and all findings 
are to be reported in detail.  All 
pertinent pathology should be noted in the 
examination report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any diagnosed 
disorder, to include pulmonary, kidney and 
chronic eye disease, are related to an 
event, injury, or disease in service, 
including any asbestos exposure.  A 
complete rationale should be provided for 
all opinions expressed.  

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 



